Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 21 of July 2022.
Claims 1, 4 and 10 have been amended.
Claims 2, 3 and 19 have been cancelled.
Claims 1, 4-18 and 20 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that claims 1 and 10 do not recite an abstract idea, because predicting traffic including traffic congestions and generating modified traffic signal plans to reduce predicted traffic congestions are not mathematical calculations and mental processes and may not be performed in the human mind.  Examiner respectfully disagrees. To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the claims are directed to an abstract idea for the reason set forth in the rejection below.  That said, providing event and transport data coming from different sources, identifying subset of events, evaluating a predicted demand for transportation, and generating a solution to predicted demand when it differs form current demand are mental processes.  The "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.  Additionally, predicting traffic congestion is mathematical calculation, also an abstract idea.   Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise non-statutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively. Lastly, examiner further notes that transmitting and storing data is insignificant extra solution activities per MPEP 2106.05(d)(II).

35 USC § 102/103
Applicant asserts that  Sierra does not disclose, teach or suggest for example generating modified traffic signal plans to reduce predicted traffic congestions as claimed by the Applicant and that Cella does not remedy this deficiency.  Examiner respectfully disagrees and notes the addition of the Jeon reference in light of the new grounds or rejection where Jeon in combination with Sierra teaches the amended language as seen in further detail below under the 35 USC 103 Claim Rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…receive the event data…; identify a first subset of events of the modified event data, predict a demand for transport for the first subset of events; evaluate the predicted demand for transport and existing transport options; generate a transport solution that satisfies the predicted demand when the predicted demand differs from the existing transport options; and predict traffic congestions….”.  Claim 10 discloses similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 10 are directed to “Mathematical Concepts”, specifically “mathematical calculations” and “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 4-9, 11-18, and 20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 10 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1 and 10 recite additional elements “a first interface”, “a second interface”, “a prediction module”, and “at least one processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to sending/receiving/transmitting an event data from a plurality of data sources and generating modified traffic signal plans to reduce predicted traffic congestions reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	Dependent claims 4, 9, 11, and 17 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 4, 9, 11, and 17 recite additional element “an application programming interface”, and “graphical user interface”.   These are generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a first interface”, “a second user interface”, “a prediction module”, and “at least one processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶50 “it should be appreciated that acts associated with the above-described methodologies, features, and functions (other than any described manual acts) may be carried out by one or more data processing systems, such as for example prediction module 350, via operation of at least one processor 352. As used herein, a processor corresponds to any electronic device that is configured via hardware circuits, software, and/or firmware to process data. For example, processors described herein may correspond to one or more (or a combination) of a microprocessor, CPU, or any other integrated circuit (IC) or other type of circuit that is capable of processing data in a data processing system”.  Further, additional element  for sending/receiving/transmitting an event data from a plurality of data sources and generating modified traffic signal plans to reduce predicted traffic congestions do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 10 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 4-9, 11-18, and 20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
 
Claims 1, 4, 9-11, 17, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190311629 to Sierra et. al. (hereinafter referred to as “Sierra”) in view of US 20180189669 to Jeon (hereinafter referred to as “Jeon”).

(A)	As per Claims 1 and 10: 
Sierra specifically teaches the following:
a plurality of first data sources, each data source comprising a plurality of data including data relating to events; (Sierra ¶54, 63 in at least one embodiment, location data also includes specific requestor location data provided by transportation matching system beacons within the venue (i.e. event). The transportation matching system application 110 a can access GPS data, gyroscopic data, application usage log data, Wi-Fi data, and so forth to monitor this location data associated with the requestor computing device 106 a).
a first interface configured to provide event data from the plurality of first data sources; (Sierra ¶54 the transportation matching system 102 (i.e. first interface) also utilizes additional information (e.g., web searches, event calendars, flight status updates) in forecasting transportation request volume for a given venue during a period of time).  
a second interface configured to provide transport data and traffic data from the plurality of second data sources; (Sierra ¶100-105 the transportation matching system application 110 (i.e. second interface) monitors other activity associated with the requestor computing device 106 a and with the provider computing device 108 a. In one or more embodiments, the transportation matching system application 110 provides this monitored activity information to the transportation matching system 102.  The virtual queue manager 704 determines that a particular venue during a particular time frame is a congested venue based on requestor volume (i.e. transport data), anticipated event attendance, and pickup location constraints (i.e. traffic data). In response to determining that a particular venue is a congested venue, the virtual queue manager 704 initializes and manages a virtual queue associated with the congested venue).
a prediction module comprising at least one processor and configured via executable instructions to; (Sierra ¶54, 99, 110 the transportation matching system 102 can utilize historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time.  Each of the components 702-708 of the transportation matching system 102 can be implemented using a computing device including at least one processor executing instructions that cause the performance of the processes described herein.  The movement manager 706 forecasts provider need at the pickup location associated with a congested venue). 
receive the event data via the first interface; (Sierra ¶54 in at least one embodiment, location data also includes specific requestor location data provided by transportation matching system beacons within the venue (e.g., communicating with the requestor computing devices via NFC or other similar technology)).  
identify a first subset of events of the modified event data; predict a demand for transport for the first subset of events; (Sierra ¶28 the transportation matching system can determine that a location is a congested venue based on analysis of a web search, an event calendar, or current requestor activity that indicates the particular location is hosting a heavily attended event).
evaluate the predicted demand for transport and existing transport options; (Sierra ¶31 As used herein, a “virtual queue” (or “queue”) refers to a digital queue maintained by the transportation matching system in association with a congested venue. For example, in one or more embodiments, the transportation matching system initializes a virtual queue for a particular location in response to determining that the particular location is a congested venue).  
generate a transport solution that satisfies the predicted demand when the predicted demand differs from the existing transport options; (Sierra ¶52, 112 the transportation matching system 102 can re-route provider computing devices already en-route at venues with more than one pickup location based on a number of requestor computing devices that are transport ready. For example, the transportation matching system 102 may experience an influx of transportation requests at a crowded venue (e.g., in response to a flight landing). In at least one embodiment, the transportation matching system 102 may generate and maintain a virtual queue for each pickup location at the venue. As the transportation matching system 102 positions requestors in each virtual queue, the transportation matching system 102 can dynamically route and re-route provider computing devices from the staging lot 204 to each pickup location in order to meet the expected number of requestors at each pickup location).  
Although Sierra teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose a plurality of data sources comprised of transport and traffic data or generating a signal to reduce traffic congestion upon predicting traffic congestion, however Jeon teaches:
a plurality of second data sources comprising a transport data source and a traffic data source, wherein the traffic data source includes traffic signal plans; (Jeon ¶30-32 The map data store 260 also stores properties of the map, which may be stored in association with nodes or edges of a graph representing the map. Map properties can include road properties that describe characteristics of the road segments, such as speed limits, road directionality (e.g., one-way, two-way), traffic history, traffic conditions, addresses on the road segment, length of the road segment, and type of the road segment (e.g., surface street, residential, highway, toll). The map data store 260 additionally stores information about geofences. The event data collection module 205 receives or accesses data from third party systems 140 via the network 120 ).
predict traffic congestions and generate modified traffic signal plans to reduce predicted traffic congestions; (Jeon ¶41-42, 63 the event prediction model is trained to predict event intensity score values using both historical and real-time event features in conjunction with previously observed event intensity scores. he intervention module 235 selects interventions (e.g., modifications) for the system 130 to implement in response to event predictions.  Another example of an intervention might be proactively recommending a future pickup time to a rider, when the rider is dropped off in a predicted event area, in order to reduce congestion when pickups occur at the time the event finishes).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and gather geofence and mapping data of Jeon as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra and further train a predict event intensity score value in order to reduce congestion when pickups occur at the time the event ends as taught in Jeon. 

(B)	As per Claims 4 and 11: 
Sierra specifically teaches the following:
	wherein the first interface and the second interface are configured to provide data recurrently in a scheduled manner utilizing a scheduling mechanism; (Sierra ¶75, 83 as shown in FIG. 4A, the transportation request configuration GUI 404 includes a real-time map 406 showing a current location indicator 408 associated with the requestor computing device 106 a. In response to a detected selection of a pickup location from the pickup options list 424, the transportation matching system 102 provides the real-time pickup map 426. In one or more embodiments, the real-time pickup map 426 provides a highlighted route from the current position of the requestor computing device 106a to the selected pickup location).
NOTE:  Claim 11 recites substantially similar language as Claim 4 and adds an API.  Sierra ¶142-143 teaches the transportation matching system 1002 may enable users to interact with each other or other entities, or to allow users to interact with these entities through an application programming interfaces (API)  

(C)	As per Claims 9 and 17: 
Sierra specifically teaches the following:
a graphical user interface, wherein the prediction module is configured via executable instructions to display, via the graphical user interface, the first subsets of events and existing transport options in connection with the first subset of events; (Sierra ¶74-75 the transportation matching system 102 (e.g., via the transportation matching system application 110 a installed on the requestor computing device 106 a) provides one or more graphical user interfaces including display components that enable users to request and receive requestor identifiers in order to quickly and easily engage a provider computing device at a congested venue. FIGS. 4A-6D illustrate a series of graphical user interfaces (GUIs) by which the transportation matching system 102 provides various display components and other features to one or more requestor computing devices).  

(D)	As per Claim 20: 
Sierra specifically teaches the following:
a non-transitory computer readable medium encoded with processor executable instructions that when executed by at least one processor, cause the at least one processor to carry out a method for automatic identification of events and generation of transit and/or traffic solutions; (Sierra ¶72, 115 in response to determining that the provider computing device 108 a has received the requestor identifier (324), the transportation matching system 102 automatically matches (326) the transportation request from the requestor computing device 106a to the provider computing device 108 a. Within the context of a congested venue, the transportation matching system 102 instructs the provider computing device 108 a to move to the pickup location, and matches the transportation request from the requestor computing device 106a to the provider computing device 108 a after the requestor has provided the requestor identifier to the provider (e.g., likely after the requestor has entered the provider's car).  A non-transitory computer-readable medium can comprise instructions, that when executed by one or more processors, cause a computing device to perform the acts of FIG. 8).


Claims 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190311629 to Sierra et. al. (hereinafter referred to as “Sierra”) in view of US 20180189669 to Jeon (hereinafter referred to as “Jeon”) and in further view of US 20200103243 to Cella (hereinafter referred to as “Cella”).

(A)	As per Claims 5 and 13:
	Although Sierra in view of Jeon teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose a machine-learning  algorithm identifying a first subset of events, however Cella teaches:
	wherein the prediction module comprises a machine learning (ML) algorithm and is configured via executable instructions to identify the first subset of events by implementing the machine learning (ML) algorithm with a plurality of input parameters; (Cella ¶59 an aspect provided herein includes a method of predicting a group transportation need, the method comprising: gathering social media-sourced data from a plurality of social media sources; processing the data to identify an event; detecting keywords in the data indicative of the event to determine a transportation need associated with the event; and using a neural network trained to predict transportation needs based at least in part on social media-sourced data to direct a vehicle routing system to meet the transportation need). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and gathering social media-sourced data from a plurality of social media sources; processing the data to identify an event of Cella as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and further uses a neural network trained to predict transportation needs based at least in part on social media-sourced data to direct a vehicle routing system to meet the transportation need as taught in Cella ¶59. 

(B)	As per Claims 6 and 14:
	Although Sierra in view of Jeon teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose a machine-learning  algorithm classifies the collected event data, however Cella teaches:
	wherein the first subset of events comprises popular events of the collected event data, wherein the ML algorithm classifies the collected event data into the first subset and at least another subset of events based on the plurality of input parameters; (Cella ¶455 hybrid neural network 2247 may have, for example, a neural network component that makes a classification or prediction based on processing social media data 22114 (such as predicting a high level of attendance of an event by processing images on many social media feeds that indicate interest in the event by many people, prediction of traffic, classification of interest by an individual in a topic, and many others) and another component that optimizes an operating state of a transportation system, such as an in-vehicle state, a routing state (for an individual vehicle 2210 or a set of vehicles 2294), a user-experience state, or other state described throughout this disclosure (e.g., routing an individual early to a venue like a music festival where there is likely to be very high attendance, playing music content in a vehicle 2210 for bands who will be at the music festival, or the like).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and use a neural network component that makes a classification or prediction based on processing social media data (such as predicting a high level of attendance of an event by processing images on many social media feeds that indicate interest in the event by many people, prediction of traffic, classification of interest by an individual in a topic, and many others) of Cella as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and further routing an individual early to a venue like a music festival where there is likely to be very high attendance, playing music content in a vehicle 2210 for bands who will be at the music festival, or the like as taught in Cella ¶455. 

(C)	As per Claims 7 and 15:
	Although Sierra in view of Jeon teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose event rating information however Cella teaches:
	wherein the plurality of input parameters comprise event rating information combined with event characteristics selected from duration, location, time, venue, title, category, affiliation, cost, artist popularity and a combination thereof; (Cella ¶453-455, 459 the vehicle routing system is directed to meet the transportation need by routing a plurality of vehicles to a location associated with the even.  The neural network 18108 predicts at least one of a destination and an arrival time for individuals attending the event.  The hybrid neural network 2247 is trained for at least one of predicting and optimizing based on ratings derived from the social media data 22114).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and train the hybrid neural network to predict and optimize based on ratings derived from the social media data of Cella as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and further predicts at least one of a destination and an arrival time for individuals attending the event as taught in Cella ¶453-455, 459. 

(D)	As per Claim 12:
	Although Sierra in view of Jeon teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose an ETL process or an ELT process however Cella teaches:
	wherein the modifying comprises an ETL (extract-transform-load) process or an ELT (extract-load-transform) process; (Cella ¶377 interfaces may include machine interfaces 653, such as application programming interfaces (API) 654, networking interfaces, peer-to-peer interfaces, connectors, brokers, extract-transform-load (ETL) system, bridges, gateways, ports and the like). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and have interfaces may include machine interfaces of Cella as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and further use an extract-transform-load (ETL) system as taught in Cella ¶377. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190311629 to Sierra et. al. (hereinafter referred to as “Sierra”) in view of US 20180189669 to Jeon (hereinafter referred to as “Jeon”) and in further view of US 20200103243 to Cella (hereinafter referred to as “Cella”) and in even further view of US 20200252680 to Sharadanagar et. al. (hereinafter referred to as “Sharadanagar”).


(A)	As per Claims 8 and 16:
	Although Sierra in view of Jeon and in further view of Cella teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose a classification of the ratings where high ratings signifies popular events however Sharadanagar teaches:
	wherein the event rating information is classified in high event rating, medium event rating and low event rating, wherein high event rating corresponds to the first subset of events comprising popular events of the event data; (Sharadanagar ¶49 each event may have one of multiple possible ranks (e.g., low importance, medium importance, high importance) that may indicate a relative importance of the event (e.g., relative to other events) and that control circuitry 210 may use in determining which of multiple detected events to navigate to or play or which of the events should have a corresponding navigation menu option presented. For example, for events within content of the sporting event broadcast type, a score change event may be assigned a high rank (i.e. popular), a penalty event may be assigned a medium rank, and a change of possession may be assigned a low rank. For events within content of the news broadcast type, the event rules may indicate that a presidential address should be assigned a high rank, and may also include a table that indicates which rank corresponds to each of the alerts, keywords, or keyword phrases that qualify as events).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon and in further view of Cella’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and have each event may have one of multiple possible ranks (e.g., low importance, medium importance, high importance) of Sharadanagar as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and in view of Jeon and in further view of Cella and further indicate a relative importance of the event (e.g., relative to other events) as taught in Sharadanagar ¶49. 

Claim 18 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190311629 to Sierra et. al. (hereinafter referred to as “Sierra”) ”) in view of US 20180189669 to Jeon (hereinafter referred to as “Jeon”) and in further view of US 20200020232 to Luomi et. al. (hereinafter referred to as “Luomi”).


(A)	As per Claim 18:
	Although Sierra in view of Jeon teaches a transportation matching system provides a virtual queue that enables requestors to utilize any available provider at a pickup location of a congested venue instead of limiting the requestor to a particular matched provider, it doesn’t expressly disclose generating a transport solution that modifies public transport schedules however Luomi teaches:
	wherein the generating of the transport solution that satisfies the predicted demand when the predicted demand differs from the existing transport options comprises creating modified public transport schedules; (Luomi ¶63 ridership data can inform transit authorities on how to change existing routes, add new routes, and plan for different modes of public transit. For example, if it is established that ridership along a specific route is high during particular times of the year, seasonal service may be added to the route to alleviate the added ridership).	
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sierra in view of Jeon’s transportation matching system that utilizes historical transportation request information to forecast a likely volume of transportation requests for a given venue at a given time and  inform ridership data to transit authorities so they can change existing routes, add new routes, and plan for different modes of public transit of Luomi as both are analogous art which teach solutions to identifying and generating transportation plans for popular venues as taught in Sierra ¶54, 99, 110 in view of Jeon and further establish that ridership along a specific route is high during particular times of the year, seasonal service may be added to the route to alleviate the added ridership as taught in Luomi ¶63. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        8/29/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623